Fourth Court of Appeals
                                    San Antonio, Texas
                                        December 19, 2018

                                       No. 04-18-00009-CR

                                      Jose Valentine FACIO,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 187th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2017CR1159
                           Honorable Joey Contreras, Judge Presiding


                                          ORDER
Sitting:       Karen Angelini, Justice
               Marialyn Barnard, Justice
               Luz Elena D. Chapa, Justice

         Appellant’s appointed counsel filed an Anders brief, a motion to withdraw, and provided
appellant with a form motion for obtaining access to the appellate record. On June 22, 2018, this
court rendered an order advising appellant that if he desired a copy of the record, he had to file a
motion requesting the record within ten days of the date of the order – as noted, a form motion
had been provided to appellant by his appointed counsel, appellant had only to sign it and send it
to this court within the timeframe set out in our order. The same order advised appellant that any
pro se brief he might wish to file was due in this court within thirty days of the date of the order.
Appellant filed neither a motion requesting a copy of the record nor a brief within the deadlines
set out in our June 22, 2018 order. When no pro se brief was filed, this matter was set at issue
and submitted to the court for a decision. On December 5, 2018, we rendered an opinion and
judgment affirming appellant’s conviction. On December 14, 2018, after our opinion and
judgment was rendered, appellant filed his pro se motion for access to the appellate record.
 After reviewing the motion and considering the foregoing, we DENY AS MOOT appellant’s
pro se motion for access to the appellate record.

       We order the clerk of this court to serve a copy of this order on appellant and all
counsel.
                                              _________________________________
                                              Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of December, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court